DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 07/12/2022. 
The status of the Claims is as follows:
Claims 1-20 have been cancelled;
Claims 41-45 are new;
Claims 22, 30,  have been amended;
Claims 21-45 are pending and have been examined. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/12/2022, with respect to the rejection(s) of claim(s) 21-40 under Tsusaka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heaton et al. (US 9636096; Heaton).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 was filed after the mailing date of the Application on 12/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heaton et al. (US 9636096; Heaton).

Regarding Claim 21 Heaton discloses a surgical system (Fig. 2A), comprising: 
a surgical grasping tool (110) comprising a force sensor (120); and 
a control system (150) operably coupled to the surgical grasping tool (110), 
wherein the control system (150) is configured to: 
set a retraction force threshold for the surgical grasping tool transmit a first control signal to the surgical grasping tool wherein the first control signal corresponds to a first retraction motion by the surgical grasping tool monitor a first retraction force applied by the surgical grasping tool  and detected by the force sensor during the first retraction motion; (Col 1 lines 49-59) and 
transmit a second control signal to the surgical grasping tool upon the first retraction force dropping a predefined amount below the retraction force threshold, (Col 5 line 61 – Col 6 line 5)
wherein the second control signal corresponds to a displacement of the surgical grasping tool. (Col 6 line 54- Col 7 line 6)

Regarding Claim 22 Heaton discloses the invention as described above. Heaton further discloses, the first control signal corresponds to a constant force mode in which the surgical grasping tool is configured to maintain the first retraction force applied by the surgical grasping tool at the retraction force threshold. (Col 5 line 61 – Col 6 line 5)

Regarding Claim 23 Heaton discloses the invention as described above. Heaton further discloses the control system is further configured to: set a displacement threshold range of the surgical grasping tool; monitor a displacement of the surgical grasping tool during the first retraction motion; and transmit a third control signal to the surgical grasping tool upon the surgical grasping tool reaching a boundary of the displacement threshold range, wherein the third control signal corresponds to limiting further displacement of the surgical grasping tool. (Col 6 lines 43-53)

Regarding Claim 24 Heaton discloses the invention as described above. Heaton further discloses the retraction force threshold is based on data stored in a memory. (Col 8 line 63 – Col 9 line 15)

Regarding Claim 25 Heaton discloses the invention as described above. Heaton further discloses the retraction force threshold is based on a user input. (Col 9 lines 15-24)

Regarding Claim 26 Heaton discloses the invention as described above. Heaton further discloses the retraction force threshold is based on patient information. (Col 4 lines 48-58)

Regarding Claim 27 Heaton discloses the invention as described above. Heaton further discloses further comprising a display, and wherein the control system is further configured to display the first retraction force and the retraction force threshold on the display.(Col 15 lines 24-34)

Regarding Claim 28 Heaton discloses surgical system, comprising: 
a surgical grasping tool (110) comprising a force sensor (120); and 
a control system (150) operably coupled to the surgical grasping tool (110), 
wherein the control system (150) is configured to: 
set a retraction force threshold range of the surgical grasping tool; set a displacement threshold range of the surgical grasping too transmit a first control signal to the surgical grasping tool, (Col 1 lines 49-59; Col 2 lines 16-24)
wherein the first control signal corresponds to a first retraction motion by the surgical grasping tool; monitor a first retraction force applied by the surgical grasping tool and detected by the force sensor during the first retraction motion; monitor a displacement of the surgical grasping tool during the first retraction motion; transmit a second control signal to the surgical grasping tool upon the first retraction force reaching a boundary of the retraction force threshold range, 
wherein the second control signal corresponds to a displacement of the surgical grasping tool (Col 5 line 61 – Col 6 line 5) and 
transmit a third control signal to the surgical grasping tool upon the surgical grasping tool reaching a boundary of the displacement threshold range, wherein the third control signal corresponds to limiting further displacement of the surgical grasping tool. (Col 6 lines 43-53)

Regarding Claim 30 Heaton discloses the invention as described above. Heaton further discloses the first control signal corresponds to a constant force mode in which the surgical grasping tool is configured to maintain the first retraction force applied by the surgical grasping tool within the retraction force threshold range. (Col 6 lines 43-53)

Regarding Claim 31 Heaton discloses the invention as described above. Heaton further discloses the retraction force threshold range and the displacement threshold range are based on data stored in a memory. (Col 8 line 63 – Col 9 line 15)

Regarding Claim 32 Heaton discloses the invention as described above. Heaton further discloses the retraction force threshold range and the displacement threshold range are based on a user input. (Col 9 lines 15-24)

Regarding Claim 33 Heaton discloses the invention as described above. Heaton further discloses further comprising a display, wherein the control system is further configured to display the first retraction force, the retraction force threshold range, the displacement of the surgical grasping tool, and the displacement threshold range on the display. (Col 15 lines 24-34)

Regarding Claim 34 Heaton discloses a surgical system, comprising: 
a surgical grasping tool (110) configured to grasp tissue; and 
a control system (150) operably coupled to the surgical grasping tool, 
wherein the control system (150) is configured to: 
set a retraction force threshold of the surgical grasping tool; set a displacement threshold range of the surgical grasping tool; (Col 1 lines 49-59) and 
operate the surgical grasping tool in: 
a first mode, in which the surgical grasping tool applies a substantially constant retraction force at the retraction force threshold; (Col 6 lines 43-53) and 
a second mode, in which the substantially constant retraction force is reduced to less than the retraction force threshold to maintain the surgical grasping tool within the displacement threshold range. (Col 6 line 54- Col 7 line 6)

Regarding Claim 35 Heaton discloses the invention as described above. Heaton further discloses the control system is configured to switch from the first mode to the second mode based on the surgical grasping tool reaching the displacement threshold range. (Col 6 lines 43-53)

Regarding Claim 36 Heaton discloses the invention as described above. Heaton further discloses the retraction force threshold is a first retraction force threshold, and wherein the control system  is configured to set a second retraction force threshold based on the control system  switching to the second mode. (Col 5 line 61 – Col 6 line 5)

Regarding Claim 37 Heaton discloses the invention as described above. Heaton further discloses the second retraction force threshold is less than the first retraction force threshold. (Col 6 line 54- Col 7 line 6)

Regarding Claim 38 Heaton discloses the invention as described above. Heaton further discloses the control system is further configured to operate the surgical grasping tool in a third mode, in which the surgical grasping tool applies a second substantially constant retraction force at the second retraction force threshold. (Col 6 lines 43-53)

Regarding Claim 39 Heaton discloses the invention as described above. Heaton further discloses the control system is configured to switch from the second mode to the third mode based on the control system setting the second retraction force threshold. (Col 6 line 54- Col 7 line 6)

Regarding Claim 40 Heaton discloses the invention as described above. Heaton further discloses further comprising a display, wherein the control system is further configured to display the substantially constant retraction force, the retraction force threshold, displacement of the surgical grasping tool, and the displacement threshold range on the display. (Col 15 lines 24-34)

Regarding Claim 44 Heaton discloses the invention as described above. Heaton further discloses the displacement of the surgical grasping tool increases a retraction force applied by the surgical grasping tool to the tissue to the retraction force threshold. (Col 12 lines 4-8)

Regarding Claim 45 Heaton discloses surgical system, comprising: 
a surgical grasping tool (110) configured to pull tissue with a pulling force; and 
a control system (150) operably coupled to the surgical grasping tool (110), 
wherein the control system (150) is configured to: 
set a pulling force threshold of the surgical grasping tool; (Col 1 lines 49-59)
set a displacement threshold range of the surgical grasping tool; (Col 5 line 61 – Col 6 line 5) and 
operate the surgical grasping tool in: 
a first mode, in which the surgical grasping tool is configured to maintain the pulling force within a range of the pulling force threshold; (Col 6 lines 43-53) and 
a second mode, in which the surgical grasping tool is permitted to apply a pulling force outside of the range of the pulling force threshold to maintain the surgical grasping tool within the displacement threshold range. (Col 6 line 54- Col 7 line 6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29, 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Heaton (US 9636096) in view of RODRIGUEZ-NAVARRO et al. (US 20180296289; NAVARRO).

Regarding Claim 29 Heaton discloses the invention as described above. 
Heaton does not expressly disclose the surgical system further comprises a second surgical tool  configured to apply a surgical treatment to a tissue, and wherein the control system is configured to transmit the first control signal to the surgical grasping tool based on the second surgical tool applying the surgical treatment to the tissue. 

NAVARRO discloses a surgical system that includes a second surgical tool  configured to apply a surgical treatment to a tissue, and wherein the control system is configured to transmit a control signal to the surgical grasping tool based on the second surgical tool applying the surgical treatment to the tissue (par 24-26; 123-124) providing interconnectivity and control of multiple tools within a surgical system for the purposes of improving the efficiency of the surgical device. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the surgical system of Heaton to include another surgical tool as taught by Navarro since par 24-26; 123-124 of Navarro suggests that such a modification provides interconnectivity and control of multiple tools within a surgical system for the purposes of improving the efficiency of the surgical device.

Regarding Claim 41 Heaton discloses the invention as described above. 
Heaton does not expressly disclose the surgical grasping tool comprises an end effector comprising a first jaw and a second jaw, and wherein the end effector comprises the force sensor.

Navarro teaches a surgical system that includes a retractor (par 49) that is an equivalent to a grasping tool that includes an end effector (500) with a first jaw (502) and a second jaw (504) and the end effector (500) includes a force sensor (par 8, 77-78) providing a grasping tool equivalent to obtain predictable results. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to replace the grasping tool of Heaton with the grasping tool of Navarro since par 49 of Navarro suggests that the grasping tool of Navarro is an art equivalent providing predictable results. 

Allowable Subject Matter
Claims 42 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 42 The Prior  does not teach the first retraction motion comprises an articulation motion of the end effector about the articulation joint in addition to the limitations included in Claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731